            Case 1:20-cv-07698-ALC Document 20 Filed 04/27/21 Page 1 of 1
                                  Timothy J. Straub                                                Dentons US LLP 1221
                                  Managing Associate                                              Avenue of the Americas
                                                                                                New York, NY 10020-1089
                                  timothy.straub@dentons.com                                               United States
                                  D +1 212 768 6821

                                                                                 ЬЬ Salans FMC SNR Denton McKenna Long
                                                                                                            dentons.com




April 26, 2021

VIA ECF                                                                                     April 27, 2021

The Honorable Andrew L. Carter, Jr.
Southern District of New York
United States Courthouse, Courthouse 20D
500 Pearl Street
New York, NY 10007


Re:    Paguada v. Themagic 5 Inc.: Case No. 1:20-cv-07698-ALC

Dear Judge Carter:

We represent defendant Themagic 5 Inc. (“Defendant”) in the above-referenced matter. Together with
counsel for plaintiff, we jointly and respectfully move this Court to stay all case deadlines in this action for
forty-five (45) days, from April 26, 2021 to June 10, 2021.

The requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties
will file a stipulation of voluntary dismissal.




                                                       Respectfully submitted,


                                                       /s/ Timothy J. Straub
                                                       Timothy J. Straub



cc:    All counsel of record (by ECF)




                                    April 27, 2021




118101954
